Order entered September 23, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                   No. 05-19-00571-CV

          IN RE MIKE HARTLEY AND JANIE HARTLEY, Relators

           Original Proceeding from the 193rd Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-02863

                                       ORDER
                     Before Justices Schenck, Reichek, and Evans1

       On May 8, 2020 the Supreme Court of Texas issued its opinion in In re

Panchakarla, 602 S.W.3d 536 (Tex. 2020) ordering this Court “to vacate its

conditional writ because the trial court did not abuse its discretion in vacating the

February 22 order.” Id. at 541. Because the supreme court’s opinion was issued

on the day of a ransomware attack on Texas’s appellate courts, we only recently

became aware of the supreme court’s opinion and directive. Accordingly, we

VACATE our May 24, 2019 order conditionally granting this writ.


   1
      The Honorable David Evans succeeds The Honorable Ada Brown, who was an original member of
the submissions panel and opinion’s author before her appointment to the federal district court.
/s/   DAVID EVANS
      JUSTICE